W. SHARP, Judge.
Whitehead appeals from his sentence imposed after entering into a plea agreement with the state. The state concedes that the sentence he received of six months probation for reckless driving1 was illegal. Section 316.192(2)(a) provides:
Any person convicted of reckless driving shall be punished: (a) upon a first conviction, by imprisonment for a period of not more than 90 days or by fine of not less than $25.00 nor more than $500.00, or by both such fines and imprisonment.
The record does not show that Whitehead had previously been convicted of reckless driving. Thus the probationary term could not have exceeded 90 .days. Nor could Whitehead have agreed to an illegal sentence, one that exceeds the maximum statutory term. Cheney v. State, 640 So.2d 103 (Fla. 4th DCA 1994); Dyer v. State, 629 So.2d 285 (Fla. 5th DCA 1993); Conrey v. State, 624 So.2d 793 (Fla. 5th DCA 1993). Accordingly, we vacate the sentence and remand for resentencing.
Sentence VACATED; REMANDED for resentencing.
COBB and THOMPSON, JJ., concur.

. § 316.192, Fla. Stat. (1995).